NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2021 has been entered.

2.	Applicants’ amendment filed June 23, 2021 is acknowledged and has been entered.  Claims 1, 3, 8, 12-56, and 58 have been canceled.   Claims 2, 4, 5-7, 9, 11, and 57 have been amended.  New claims 59-69 have been added.   Claims 2, 4-7, 9-11, 57, and 59-69 are now pending in the instant application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments.

3.	The following is an examiner’s statement of reasons for allowance:
	The closest prior is Miyata et al (Biochemical and Biophysical Research Communication, 2009, 384:126-130, “Miyata”).  Miyata only discloses standard protein purification techniques for production of isolated NTNHA and BoNT.  These proteins were recombinantly expressed and purified separately for further downstream experiments. For
example, as described on page 129 of Miyata, isolated BoNT and isolated recombinant NTNHA (rNTNHA) were prepared for subsequent complex 
Miyata does not disclose a BoNT-NTNHA complex that is further bound to a binding target (e.g., a target affixed to a column matrix). Miyata only describes binding of a single component to a column, with no mention of a NTNHA-BoNT complex on-column. Therefore, Miyata does not anticipate or fairly suggest the compositions recited in the present claims. 
The instant invention is a composition comprising: a complex of: polypeptide (the “NTNHA polypeptide”) comprising a NTNHA polypeptide covalently linked with a heterologous affinity moiety; which NTNHA polypeptide is complexed with a BoNT protein, or a polypeptide comprising a BoNT receptor binding domain (the “BoNT RBD polypeptide”), comprising a protease cleavage site; wherein the complex is non-covalently associated with: a target of the heterologous affinity moiety; and further wherein the protease cleavage site is accessible so that, when the complex is contacted with the protease, the BoNT RBD polypeptide is cleaved into first and second portions, at least one of which remains complexed with the NTNHA polypeptide.


4.	Claims 59, 2, 4-7, 9-11, 57, and 60-69 have been allowed and renumbered respectively.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645

/Nita M. Minnifield/Primary Examiner, Art Unit 1645